

115 S2319 IS: Opportunities for the Nation and States to Harness Onshore Resources for Energy Act
U.S. Senate
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2319IN THE SENATE OF THE UNITED STATESJanuary 18, 2018Mr. Barrasso (for himself, Mr. Hoeven, Mr. Enzi, Mr. Lee, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo empower States to manage the development and production of oil and gas on available Federal
			 land, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opportunities for the Nation and States to Harness Onshore Resources for Energy Act or the ONSHORE Act. 2.Cooperative federalism in oil and gas permitting on available Federal land (a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended—
 (1)by redesignating section 44 as section 47; and (2)by adding after section 43 the following:
					
						44.Cooperative federalism in oil and gas permitting on available Federal land
 (a)DefinitionsIn this section: (1)APDThe term APD means a permit—
 (A)that grants authority to drill for oil and gas; and (B)for which an application has been received that includes—
 (i)a drilling plan; (ii)a surface use plan of operations described in section 3162.3–1(f) of title 43, Code of Federal Regulations (or a successor regulation);
 (iii)evidence of bond coverage; and (iv)such other information as may be required by applicable orders and notices.
 (2)Available Federal landThe term available Federal land means any Federal land that— (A)is located within the boundaries of a State;
 (B)is not held by the United States in trust for the benefit of a federally recognized Indian Tribe or a member of a federally recognized Indian Tribe;
 (C)is not a unit of the National Park System; (D)is not a unit of the National Wildlife Refuge System, other than a unit of the National Wildlife Refuge System for which oil and gas drilling is allowed under law;
 (E)is not a congressionally approved wilderness area under the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (F)has been identified as land available for lease, or has been leased, for the exploration, development, and production of oil and gas—
 (i)by the Bureau of Land Management under— (I)a resource management plan under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (II)an integrated activity plan with respect to the National Petroleum Reserve–Alaska; or (ii)by the Forest Service under a National Forest management plan under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).
 (3)Drilling planThe term drilling plan means a plan described in section 3162.3–1(e) of title 43, Code of Federal Regulations (or a successor regulation).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)State applicantThe term State applicant means a State that submits an application under subsection (c).
 (6)State programThe term State program means a program in a State under which the State may— (A)issue APDs or approve drilling plans, as applicable, on available Federal land; and
 (B)impose sanctions for violations of State laws, regulations, or any condition of an issued APD or approved drilling plan, as applicable.
 (7)Sundry noticeThe term sundry notice means a written request— (A)to perform work not covered under an APD or drilling plan; or
 (B)for a change to operations covered under an APD or drilling plan. (b)Authorizations (1)In generalOn receipt of an application under subsection (c), the Secretary may delegate to a State exclusive authority—
 (A)to issue an APD on available Federal land; or (B)to approve drilling plans on available Federal land.
 (2)Sundry noticesOn request of a State for which authority is delegated under paragraph (1), the authority delegated may include the authority to approve sundry notices.
								(3)Inspection and enforcement
 (A)In generalOn request of a State for which authority is delegated under paragraph (1), the authority delegated may include the authority to inspect and enforce an APD or drilling plan, as applicable.
 (B)EffectA delegation of authority under paragraph (1)(A) shall not affect the ability of the Secretary to collect inspection fees under subsection (d) of section 108 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718).
									(c)State application process
 (1)Submission of applicationA State seeking a delegation of authority under subparagraph (A) or (B) of subsection (b)(1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a description of the State program that the State proposes to administer under State law; and (B)a statement from the Governor or attorney general of the State that demonstrates that the laws of the State provide adequate authority to carry out the State program.
 (2)Deadline for approval or disapprovalNot later than 180 days after the date on which an application under paragraph (1) is received, the Secretary shall approve or disapprove the application.
								(3)Requirements for approval
 (A)In generalThe Secretary may approve an application received under paragraph (1) only if the Secretary determines that—
 (i)the State applicant would be at least as effective as the Secretary in issuing APDs or in approving drilling plans, as applicable;
 (ii)the State program of the State applicant— (I)complies with this Act; and
 (II)provides for the termination or modification of an issued APD or approved drilling plan, as applicable, for cause, including for—
 (aa)the violation of any condition of the issued APD or approved drilling plan; (bb)obtaining the issued APD or approved drilling plan by misrepresentation; or
 (cc)failure to fully disclose in the application all relevant facts; (iii)the State applicant has sufficient administrative and technical personnel and sufficient funding to carry out the State program; and
 (iv)approval of the application would not result in decreased royalty payments owed to the United States under section 35(a), except as provided in subsection (e) of that section.
 (B)Memoranda of understandingWith respect to a State applicant seeking authority under subsection (b)(3)(A) to inspect and enforce APDs or drilling plans, as applicable, before approving the application of the State applicant, the Secretary shall enter into a memorandum of understanding with the State applicant under paragraph (6) that describes the Federal and State responsibilities with respect to the inspection and enforcement.
 (C)Public noticeBefore approving an application received under paragraph (1), the Secretary shall— (i)provide public notice of the application;
 (ii)solicit public comment for the application; and (iii)hold a public hearing for the application in the State.
 (4)DisapprovalIf the Secretary disapproves an application submitted under paragraph (1), the Secretary shall provide to the State applicant written notification of—
 (A)the reasons for the disapproval, including any information, data, or analysis on which the disapproval is based; and
 (B)any revisions or modifications necessary to obtain approval.
 (5)Resubmittal of applicationA State may resubmit an application under paragraph (1) at any time. (6)State memoranda of understandingBefore a State submits an application under paragraph (1), the Secretary, on request of a State, may enter into a memorandum of understanding with the State regarding the proposed State program—
 (A)to describe the Federal and State responsibilities for oil and gas regulations; (B)to provide technical assistance; and
 (C)to share best management practices. (d)Administrative fees for APDs (1)In generalA State for which authority has been delegated under subsection (b)(1)(A) may collect a fee for each application for an APD that is submitted to the State.
 (2)No collection of fee by SecretaryThe Secretary may not collect a fee from the applicant or from the State for an application for an APD that is submitted to a State for which authority has been delegated under subsection (b)(1)(A).
 (3)Fee amountThe fee collected under paragraph (1) shall be less than or equal to the amount of the fee collected by the Secretary under section 35(d)(2) from States for which authority has not been delegated under subsection (b)(1)(A).
 (4)UseA State shall use 100 percent of the fees collected under this subsection for the administration of the approved State program of the State.
								(e)Voluntary termination of authority
 (1)In generalAfter providing written notice to the Secretary, a State may voluntarily terminate any authority delegated to the State under subsection (b)(1) on expiration of the 60-day period beginning on the date on which the Secretary receives the written notice.
 (2)Resumption by SecretaryOn termination of the authority delegated to a State under paragraph (1), the Secretary shall resume any activities for which authority was delegated to the State under subsection (b)(1).
								(f)Appeal of denial of application for APD or application for approval of drilling plan
 (1)In generalIf a State for which the Secretary has delegated authority under subsection (b)(1) denies an application for an APD or an application for approval of a drilling plan, the applicant may appeal the decision to the Office of Hearings and Appeals of the Department of the Interior.
 (2)Fee allowedThe Secretary may charge an applicant a fee for an appeal under paragraph (1). (g)Federal administration of State program (1)NotificationIf the Secretary has reason to believe that a State is not administering or enforcing an approved State program, the Secretary shall notify the relevant State regulatory authority of any possible deficiencies.
 (2)State responseNot later than 30 days after the date on which a State receives notification of a possible deficiency under paragraph (1), the State shall—
 (A)take appropriate action to correct the possible deficiency; and (B)notify the Secretary of the action in writing.
									(3)Determination
 (A)In generalOn expiration of the 30-day period described in paragraph (2), the Secretary shall issue public notice of any determination of the Secretary that—
 (i)a violation of all or any part of an approved State program has resulted from a failure of the State to administer or enforce the approved State program of the State; or
 (ii)the State has not demonstrated the capability and intent of the State to administer or enforce the State program of the State.
 (B)AppealA State may appeal the determination of the Secretary under subparagraph (A) in the applicable United States District Court.
 (C)Resumption by Secretary pending appealThe Secretary may not resume activities under paragraph (4) if an appeal under subparagraph (B) is pending.
 (4)Resumption by SecretaryExcept as provided in paragraph (3)(C), if the Secretary has made a determination under paragraph (3)(A), the Secretary shall resume any activities for which authority was delegated to the State during the period—
 (A)beginning on the date on which the Secretary issues the public notice under paragraph (3)(A); and (B)ending on the date on which the Secretary determines that the State may administer or enforce, as applicable, the approved State program of the State.
 (5)StandingA State with an approved regulatory program shall have standing to sue the Secretary for any action taken under this subsection..
 (b)Inspection feesSection 108 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718) is amended by adding at the end the following:
				
					(d)Inspection fees for certain States
						(1)Collection of fees
 (A)In generalThe Secretary shall collect annual nonrefundable inspection fees in the amount specified in subparagraph (B), from each designated operator under each lease on Federal or Indian lands that is—
 (i)subject to inspection under subsection (b); and
 (ii)located in a State for which the Secretary has delegated authority under section 44(b)(1)(A) of the Mineral Leasing Act.
 (B)AmountThe amount of the fees collected under subparagraph (A) shall be— (i)$700 for each lease or unit or communitization agreement with no active or inactive wells, but with surface use, disturbance or reclamation;
 (ii)$1,225 for each lease or unit or communitization agreement with 1 to 10 wells, with any combination of active or inactive wells;
 (iii)$4,900 for each lease or unit or communitization agreement with 11 to 50 wells, with any combination of active or inactive wells; and
 (iv)$9,800 for each lease or unit or communitization agreement with more than 50 wells, with any combination of active or inactive wells.
								(2)Onshore energy safety fund
 (A)In generalThere is established in the Treasury of the United States a fund to be known as the Onshore Energy Safety Fund (referred to in this subsection as the Fund). (B)DepositsAn amount equal to the amounts collected as fees under paragraph (1) shall be deposited in the Fund.
 (C)AvailabilityAmounts in the Fund shall— (i)only be available to the extent and in the amount provided in advance in appropriations Acts;
 (ii)be used only for purposes described in subparagraph (D); (iii)remain available until expended; and
 (iv)be credited as offsetting collections. (D)Use of fundsNotwithstanding section 3302 of title 31, United States Code, amounts deposited in the Fund shall only be available for expenditure for purposes of carrying out inspections under subsection (b) in those States for which the Secretary has delegated authority under section 44(b)(1)(A) of the Mineral Leasing Act.
 (3)Payment due dateThe Secretary shall require payment of any fee assessed under paragraph (1) not later than 30 days after the date on which the Secretary provides notice of the assessment of the fee after the completion of an inspection.
 (4)PenaltyIf a designated operator assessed a fee under paragraph (1) fails to pay the full amount of the fee required under this subsection, the Secretary may, in addition to using any other applicable enforcement authority, assess civil penalties against the operator under section 109 in the same manner as if this section were a mineral leasing law.
 (5)Notification to State of noncomplianceIf, on the basis of any inspection under subsection (b), the Secretary determines that an operator is failing to comply with the requirements of mineral leasing laws or this Act, the Secretary shall notify the State of the failure to comply immediately..
 (c)Existing authoritiesSection 390(a) of the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended— (1)by striking Action by the Secretary and inserting The Secretary;
 (2)by striking with respect to any of the activities described in subsection (b) shall be subject to a rebuttable presumption that the use of and inserting shall apply; and
 (3)by striking would apply if the activity and inserting for each action described in subsection (b) if the action. 3.Conveyance to certain States of property interest in State share of royalties and other payments (a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—
 (1)in subsection (a), in the first sentence, by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (e), be paid into the Treasury; (2)in subsection (c)(1), by inserting and except as provided in subsection (e) before , any rentals; and
 (3)by adding at the end the following:  (e)Conveyance to certain States of property interest in State share (1)In generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State that would otherwise be required to be paid into the Treasury under that subsection.
 (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
 (3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that is located in a State to which right, title, and interest is conveyed under this subsection notice that—
 (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
 (B)the leaseholder is required to pay the amounts directly to the State. (4)ReportA State that has received a conveyance under this subsection shall report monthly to the Office of Natural Resources Revenue of the Department of the Interior the amount paid to the State pursuant to this subsection.
 (5)ApplicationWith respect to the interest conveyed to a State under this subsection from sales, bonuses, royalties (including interest charges), and rentals collected under the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.), this subsection shall only apply with respect to States for which the Secretary has delegated any authority under section 44(b)(1)..
 (b)Administrative costsSection 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)) is amended by striking In determining and inserting Except with respect to States for which the Secretary has delegated any authority under section 44(b)(1), in determining.
 (c)Conforming amendmentSection 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended in the seventh sentence by striking All and inserting Subject to subsection (e) of section 35 of the Mineral Leasing Act (30 U.S.C. 191), all.
 4.Permitting on non-Federal surface estateThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 44 (as added by section 2(a)(2)) the following:
			
				45.Permitting on non-Federal surface estate
 (a)Permits not required for certain activities on non-Federal surface estateThe following activities conducted on non-Federal surface estate shall not require a permit from the Bureau of Land Management and shall not be considered a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.):
 (1)Oil and gas operations for the exploration for, or development or production of, oil and gas in a lease or unit or communitization agreement in which the United States holds a mineral ownership interest of 50 percent or less.
 (2)Oil and gas operations that may have potential drainage impacts, as determined by the Bureau of Land Management, on oil and gas in which the United States holds a mineral ownership interest.
 (b)DOI notificationThe Secretary of the Interior shall provide to each State a map or list indicating Federal mineral ownership within that State.
 (c)State notificationEach State with an approved permit to drill or drilling plan that would impact or extract oil and gas owned by the Federal Government shall notify the Secretary of the Interior of the approved permit to drill or drilling plan.
 (d)RoyaltiesNothing in this section affects the amount of royalties due to the United States under this Act from the production of oil and gas..
 5.State and Tribal authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 45 (as added by section 4) the following:
			
				46.State and Tribal authority for hydraulic fracturing regulation
 (a)In generalIn this section: (1)Hydraulic fracturing definedThe term hydraulic fracturing means the process of creating small cracks or fractures in underground geological formations for well stimulation purposes of bringing hydrocarbons into the wellbore and to the surface for capture.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Enforcement of Federal regulationsThe Secretary shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity.
 (c)State authorityThe Secretary shall defer to State regulations, guidance, and permit requirements for all activities regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on Federal land.
					(d)Transparency of State regulations
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of the regulations of the State that apply to hydraulic fracturing operations on Federal land, including the regulations that require disclosure of chemicals used in hydraulic fracturing operations.
 (2)AvailabilityThe Secretary shall make available to the public on the website of the Secretary the regulations submitted under paragraph (1).
 (e)Tribal authority on trust landThe Secretary shall not enforce any Federal regulation, guidance, or permit requirement with respect to hydraulic fracturing on any land held in trust or restricted status for the benefit of a federally recognized Indian Tribe or a member of a federally recognized Indian Tribe, except with the express consent of the beneficiary on whose behalf the land is held in trust or restricted status..
 6.Review of Integrated Activity Plan for the National Petroleum Reserve–AlaskaThe Secretary of the Interior shall— (1)conduct a review of the National Petroleum Reserve–Alaska Final Integrated Activity Plan/Environmental Impact Statement, for which notice of availability was published in the Federal Register on December 28, 2012 (77 Fed. Reg. 76515), to determine which land within the National Petroleum Reserve–Alaska should be made available for oil and gas leasing; and
 (2)make available the lands described in paragraph (1) for oil and gas leasing. 7.Protested lease salesSection 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)) is amended by inserting after the seventh sentence the following: The Secretary shall resolve any protest to a lease sale within 60 days following such payment..